United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2342
                                   ___________

Sebastian Rucci,                     *
                                     *
             Appellee,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
Missouri Board for Architects,       *
Professional Engineers,              *        [UNPUBLISHED]
Professional Land Surveyors and      *
Landscape Architects,                *
                                     *
             Appellant.              *
                                ___________

                             Submitted: February 4, 2005
                                Filed: February 9, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       The Missouri Board for Architects, Professional Engineers, Professional Land
Surveyors and Landscape Architects (the Board) appeals the district court’s denial of
its motions (1) to dismiss the action as barred by the Eleventh Amendment, and (2) to
alter or amend the order denying the motion to dismiss. We reverse the denial of both
motions.
       Sebastian Rucci filed a 42 U.S.C. § 1983 action against the Board, seeking
declaratory relief and alleging that the Board had violated and continued to violate
his Fourteenth Amendment rights by promulgating and enforcing arbitrary and
irrational licensing requirements. The district court concluded that the suit fell under
the Ex parte Young, 209 U.S. 123 (1908), exception to Eleventh Amendment
immunity, which applies when a plaintiff seeks prospective injunctive relief in federal
court against state officials. The court concluded that, although Mr. Rucci had not
named the Board members, the Board had waived the Ex parte Young requirement
that the state officials be named through Mo. Rev. Stat. § 327.031 (2001), which
states the Board may “sue and be sued . . . and its members need not be named as
parties.” We disagree, because nothing in section 327.031 manifests a clear and
unequivocal waiver of immunity from suit. Cf. Burk v. Beene, 948 F.2d 489, 493
(8th Cir. 1991) (waiver of sovereign immunity must be “clear and unequivocal”).

       Thus, we conclude that Mr. Rucci’s suit against the Board was barred by the
Eleventh Amendment, and we reverse and remand for proceedings consistent with
this opinion. On remand, Mr. Rucci should be given leave to amend his complaint
to name the Board members as defendants.
                      ______________________________




                                          -2-